Citation Nr: 1038985	
Decision Date: 10/19/10    Archive Date: 10/22/10

DOCKET NO.  06-17 604A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether the regional office (RO) committed clear and 
unmistakable error (CUE) in August 1971 and January 1973 rating 
determinations as a result of assigning only a 40 percent 
disability evaluation for a gunshot wound to the left thigh with 
comminuted fracture, left femur, and 1.25 inch shortening of the 
left lower extremity. 

2.  Entitlement to service connection for residuals of a gunshot 
wound to the left lower extremity, to include Muscle Group XIII.

3.  Entitlement to an initial evaluation in excess of 50 percent 
for lumbar spine osteoarthritis with extruded disc fragment at 
the L3-4 level.  

4.  Entitlement to an evaluation in excess of 40 percent for 
residuals of a gunshot wound to the left thigh with comminuted 
fracture of the left femur and 1.25 inch shortening of the left 
lower extremity.  

5.  Entitlement to an initial evaluation in excess of 20 percent 
for right lower extremity weakness and pain (also claimed as hip 
pain and knee/leg condition). 

6.  Entitlement to an evaluation in excess of 20 percent for 
fascial defect of the left thigh with muscle herniation, with 
left lower extremity weakness and pain, to include flexion 
contracture of the left knee (also claimed as hip pain and 
knee/leg condition) prior to October 30, 2007, and in excess of 
30 percent from October 30, 2007.  


REPRESENTATION

Appellant represented by:	Carol Scott, Attorney-at-Law


WITNESSES  AT HEARINGS ON APPEAL

Appellant, his spouse, D. N., and P. P. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from various rating determinations of the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Roanoke, 
Virginia.  

The Veteran appeared at a hearing before a local hearing officer 
at the RO in May 2008 and at a Central Office hearing before the 
undersigned Acting Veterans Law Judge in May 2010.  

The issue of entitlement to service connection for residuals of a 
gunshot wound to the left lower extremity, to include Muscle 
Group XIII, as well as the claims for higher evaluations for 
lumbar spine osteoarthritis with extruded disc fragment at the 
L3-4 level; residuals of a gunshot wound to the left thigh with 
comminuted fracture of the left femur and 1.25 inch shortening of 
the left lower extremity; right lower extremity weakness and pain 
(also claimed as hip pain and knee/leg condition); and fascial 
defect of the left thigh with muscle herniation, with left lower 
extremity weakness and pain, to include flexion contracture of 
the left knee (also claimed as hip pain and knee/leg condition) 
are REMANDED to the RO.  VA will notify the Veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  An August 1971 rating determination granted service 
connection for a gunshot wound to the left thigh with comminuted 
fracture of the left femur and 1.25 inch shortening of the left 
lower extremity, and assigned a 40 percent initial disability 
evaluation; subsequently, a January 1973 rating determination 
assigned a temporary total disability evaluation for surgery 
performed on the service-connected left leg and continued the 40 
percent disability evaluation thereafter.

2.  In September 2008 VA received additional service treatment 
records that are directly relevant to the issue of initial 
disability evaluation for a gunshot wound to the left thigh with 
comminuted fracture, left femur, and 1.25 inch shortening of the 
left lower extremity; those records were not considered in the 
August 1971 and January 1973 adjudications cited above.







CONCLUSION OF LAW

Because the August 1971 and January 1973 rating decisions will be 
reconsidered de novo based on newly received service treatment 
records, the claims of CUE in regard to those rating decisions 
are rendered moot and must be dismissed.  38 C.F.R. § 3.156(c) 
(2009); Sabonis v. Brown, 6 Vet App 426 (1994). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

CUE in August 1971 and January 1973 Rating Determinations

The Veteran and his attorney have raised the issues of CUE in the 
1971 and 1973 rating determinations on the basis that the RO 
improperly rated the Veteran's gunshot wound residuals as 
involving only one Muscle Group, XIV, even though the injury 
involved two separate muscle groups, both Muscle Groups XIII and 
XIV, warranting a higher rating.  

The Board notes subsequent to the 1971 and 1973 rating 
determinations, numerous service treatment records containing 
detailed information about the injuries sustained by the Veteran 
were associated with the claims folder, including service 
treatment records of the hospitalization following the Veteran's 
gunshot wounds.  These records were associated with the claims 
folder in September 2008.  

The Veteran's attorney, in addition to claiming CUE in the 1971 
and 1973 determinations has also cited to 38 C.F.R. § 3.156(c) 
for the proposition that the claim should be reviewed from the 
date of the original rating on a de novo basis due to the 
additional service treatment records being added to the record.  

The Board notes that 38 C.F.R. § 3.156(c) states:

(c) Service department records. (1) Notwithstanding any 
other section in this part, at any time after VA issues a 
decision on a claim, if VA receives or associates with the 
claims file relevant official service department records 
that existed and had not been associated with the claims 
file when VA first decided the claim, VA will reconsider 
the claim, notwithstanding paragraph (a) of this section. 
Such records include, but are not limited to:

(i) Service records that are related to a claimed in-
service event, injury, or disease, regardless of whether 
such records mention the veteran by name, as long as the 
other requirements of paragraph (c) of this section are 
met;

(ii) Additional service records forwarded by the Department 
of Defense or the service department to VA any time after 
VA's original request for service records; and

(iii) Declassified records that could not have been 
obtained because the records were classified when VA 
decided the claim.

(2) Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services 
Records Research Center, or from any other official source.

(3) An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim.

(4) A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the 
basis of the new evidence from the service department must 
be supported adequately by medical evidence.  Where such 
records clearly support the assignment of a specific rating 
over a part or the entire period of time involved, a 
retroactive evaluation will be assigned accordingly, except 
as it may be affected by the filing date of the original 
claim.

Under 38 C.F.R. § 3.156(c), if VA receives or associates with the 
claims file relevant official service department records that 
existed and had not been associated with the claims file when VA 
first decided the claim, VA will reconsider the claim without 
regard to whether there is new and material evidence to reopen 
the claim.  

The service treatment records received by the RO in September 
2008 include detailed information about the shell fragment wound 
injuries sustained by the Veteran.  Since these records 
demonstrate the extent of the injuries sustained as a result of 
the shell fragment wounds, the records are directly relevant to 
the Veteran's current claim for service connection for residuals 
of a shell fragment wound to Muscle Group XIII and a disability 
evaluation in excess of 40 percent in the original rating 
determination.  

The Board finds the service treatment records fall into the 
exception created by 38 C.F.R. § 3.156(c) under the current 
version of the regulation.  The Veteran's service treatment 
records are relevant to his claim and existed, but were not 
associated with the claims file, when VA first decided the claim.  
Accordingly, the claim will be reconsidered and considered 
pending since the time of his original claim for service 
connection.  See 38 C.F.R. § 3.156.  

As a result of the claim having to be reviewed from the date of 
the initial decision, the claims of CUE in the August 1971 and 
January 1973 rating determinations are essentially moot.  
Accordingly, the Veteran's claim for CUE in the August 1971 and 
January 1973 rating determinations must be dismissed as a matter 
of law.  Sabonis v. Brown, 6 Vet App 426 (1994).






ORDER

The issues of whether the RO committed CUE in August 1971 and 
January 1973 rating determinations as a result of assigning only 
a 40 percent disability evaluation for a gunshot wound to the 
left thigh with comminuted fracture, left femur, and 1.25 inch 
shortening of the left lower extremity, are dismissed as moot.


REMAND

With regard to the claim of service connection for residuals of a 
shell fragment wound to the left lower extremity with Muscle 
Group XIII involvement, the Board notes that the Veteran has 
indicated that he sustained two separate gunshot wounds to his 
left lower extremity, to include his hamstrings, and that a 
separate disability evaluation should be assigned for Muscle 
Group XIII involvement.  The Board notes that the Veteran's 
private physician has indicated that there is hamstring 
involvement as a result of a second gunshot wound residual.  
Based upon the Veteran's contentions and the evidence received 
from the Veteran's private physician, the Veteran should be 
afforded a VA examination to determine whether additional 
disability arose as a result of a second gunshot wound, with 
involvement of the hamstring to include Muscle Group XIII, as 
well as the nature and severity of the disability.  

With regard to the Veteran's claim for an increased evaluation 
for the lumbar spine, the Board notes that the Veteran has 
indicated that the symptomatology associated with the lumbar 
spine disorder has increased in severity.  He has also indicated 
that he has radiculopathy resulting from the lumbar spine 
disorder which has increased in severity.  

With regard to right lower extremity weakness and pain (also 
claimed as hip pain and knee/leg condition), the Board notes that 
the Veteran has testified that the symptomatology associated with 
his right lower extremity has also increased in severity.  He has 
noted that the radiculopathy has increased and that an increased 
disability evaluation is warranted.  

As it relates to the fascial defect of the left thigh with muscle 
herniation, with left lower extremity weakness and pain, to 
include flexion contracture of the left knee (also claimed as hip 
pain and knee/leg condition), the Veteran has indicated that the 
symptomatology associated with his left lower extremity has 
increased in severity, to include an increase in the 
radiculopathy in the left lower extremity.  VA is obliged to 
afford a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  As such, additional VA 
examinations are warranted.  

As it relates to the issue of an increased evaluation for 
residuals of a gunshot wound to the left thigh with comminuted 
fracture of the left femur and 1.25 inch shortening of the left 
lower extremity, the Board finds that the Veteran's claim for an 
increased evaluation may be intertwined with his request for 
service connection for a second gunshot wound, with possible 
Muscle Group XIII involvement.  As a result, the Veteran should 
be afforded a VA examination to determine what Muscle Groups are 
involved and the severity of impairment resulting from the 
gunshot wound residuals.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic 
and neurological evaluations of his lumbar 
spine and right and left lower extremities.  
All indicated tests and studies should be 
performed and all findings must be reported 
in detail.  The claims folder, to include a 
copy of this remand, must be made available 
to the examiner(s) for review and the 
examiner(s) should note such review in the 
report.

As it relates to the left lower extremity, 
the examiner is requested to determine the 
number of gunshot wound injuries sustained 
by the Veteran.  The examiner is also 
requested to determine what Muscle Groups 
are involved, to include whether the 
Veteran has Muscle Group XIII involvement.  
The examiner should also comment on the 
severity of impairment for each Muscle 
Group involved, to include whether the 
impairment is slight, moderate, moderately 
severe, or severe in nature.  

The examiner should also comment as to what 
nerve impairment, if any, is a result of 
the left lower extremity gunshot wound 
residuals.  Ranges of motion for the left 
hip and knee should also be reported in 
degrees.  The examiner should determine 
whether the left lower extremity disability 
is manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles or 
nerves.  These determinations should be 
expressed in terms of the additional degree 
of range of motion loss due to any pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups.  If nerve 
involvement, to include radiculopathy, is 
present, the examiner is requested to 
indicate whether the impairment is slight, 
moderate, severe, or complete.  

As it relates to the lumbosacral spine, the 
examiner should report the Veteran's 
lumbosacral spine ranges of motion in 
degrees and note the presence or absence of 
ankylosis of the spine.  The examiner 
should determine whether the lumbosacral 
spine disability is manifested by weakened 
movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.  The examiner should report 
whether intervertebral disc disease has 
required periods of doctor prescribed bed 
rest in the last 12 months and, if so, the 
frequency and duration of such periods.  
The examiner should also note any nerves 
affected by paralysis, partial paralysis, 
neuralgia, or neuritis, and, for affected 
nerves, express an opinion as to the 
severity of such symptoms in terms of being 
slight, moderate, moderately severe, 
severe, or complete.

As it relates to the right lower extremity, 
ranges of motion for the right hip and knee 
should be reported in degrees.  The 
examiner should determine whether the lower 
right extremity disability is manifested by 
weakened movement, excess fatigability, or 
incoordination.  Such inquiry should not be 
limited to muscles or nerves.  These 
determinations should be expressed in terms 
of the additional degree of range of motion 
loss due to any pain, weakened movement, 
excess fatigability, incoordination, or 
flare-ups.  If nerve involvement, to 
include radiculopathy, is present, the 
examiner is requested to indicate whether 
the impairment is slight, moderate, severe, 
or complete.  

2.  To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After undertaking any other development 
deemed appropriate, the RO should 
readjudicate the remaining issues on 
appeal, to include the issue of entitlement 
to service connection for a second gunshot 
wound of the left lower extremity, with 
possible hamstring involvement, including 
Muscle Group XIII.  If any benefit sought 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case 
containing all pertinent laws and 
regulations and afforded an opportunity to 
respond before the record is returned to 
the Board for future review.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


